On Respondent’s Petition por a Rehearing
ROSSMAN, J.
The Petition for a Rehearing submitted by the Commissioner states:
“The State believes the Court’s opinion has raised a fundamental issue, not resolved by the *653opinion, of importance to the people of this State. The issue is contained in the following language of the Court’s opinion at page 7 thereof:
in* * * if the Company can not secure in this suit an adjudication as to the validity of _ those orders, and proceedings are later filed against it to recover penalties * * * for its violation of any of those orders during the period of January 25, 1958 (when Order No. 35782 was entered) to December 26, 1958 (when the so-called rescission occurred), the court in those proceedings will be compelled to treat all three orders as valid * ° *.’ (Emphasis supplied)
“As so couched this language of the Court opens the door to the contention that if the Circuit Court adjudicates that an order of the Commissioner is erroneous, then the Plaintiff Traction Company has a complete defense to any action brought subsequent to such adjudication by the Commissioner to impose statutory penalties for noncomplianee with his order. * * *”
The Commissioner has misconstrued our decision. We have made no ruling or intimation as to the rules applicable to any actions which may be brought against the Company for its noncompliance with any order issued by the Commissioner and based upon the Company’s conduct in the period of January 25,1958, when Order No. 35782 was entered, to November 10, 1958, when the stay order went into effect. The results of the Company’s noncompliance with Order No. 35782 in that period remain for determination in any future action that may be instituted.
The petition for a rehearing is denied.